       Case 1:19-cv-00226-AW-GRJ Document 9 Filed 02/06/20 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION

 JEFFERY MATOS SOSA, individually and
 on behalf of others similarly situated,

        Plaintiff,                                  CASE NO.: 1: 19-cv-00226-AW-GRJ

 v.

 SQUEAKY KLEAN SERVICES, INC., A
 Foreign Profit Corporation,

        Defendant.
                                             /


                             CASE MANAGEMENT REPORT

       The parties have agreed on the following dates and discovery plan pursuant to

Fed.R.Civ.P. 26(f) and Local Rule 3.05(c):

                     DEADLINE OR EVENT                              AGREED DATE

 Mandatory Initial Disclosures (pursuant to Fed.R.Civ.P.
 26(a)(1) as amended effective December 1, 2000)                February 27, 2020
 [Court recommends 30 days after CMR meeting]
 Certificate of Interested Persons and Corporate Disclosure
 Statement
 [each party who has not previously filed must file immediately] Both parties have served




 Motions to Add Parties or to Amend Pleadings
 [Court recommends 1 - 2 months after CMR meeting]              March 30, 2020
Disclosure of Expert Reports                        Plaintiff:    July 17, 2020
                                                    Defendant: August 14, 2020
[Court recommends 1 - 2 months before discovery deadline to allow
expert depositions]
       Case 1:19-cv-00226-AW-GRJ Document 9 Filed 02/06/20 Page 2 of 10




                     DEADLINE OR EVENT                                       AGREED DATE

 Discovery Deadline
 [Court recommends 6 months before trial to allow time for
 dispositive motions to be filed and decided; all discovery must         October 16, 2020
 be commenced in time to be completed before this date]
 Dispositive Motions, Daubert, and Markman Motions [Court
 requires 5 months or more before trial term begins]                     February 12, 2021
Joint Final Pretrial Statement (Including a Single Set of
Jointly-Proposed Jury Instructions and Verdict Form (with
diskette), Voir Dire Questions, Witness Lists, Exhibit Lists with March 2, 2021
Objections on Approved Form) [Court recommends 6 weeks
before
All    Trial
    Other  Motions Including Motions In Limine, Trial Briefs      April 16, 2021

Trial Term Begins
[Local Rule 3.05 (c)(2)(E) sets goal of trial within 2 years of filing
complaint in all Track Two cases; trial term must not be less than 5
months after dispositive motions deadline (unless filing of such         May 17, 2021
motions is waived); district judge trial terms begin on the first
business day of each month; trials before magistrate judges will be
set on a date certain after consultation with the parties]
Estimated Length of Trial [trial days]
                                                                         3-5 days
Jury / Non-Jury                                                          Jury
Mediation                                               Deadline:        November 20, 2020
                                                        Mediator:        TBD
                                                        Address:

                                                       Telephone:
[Absent arbitration, mediation is mandatory; Court recommends
either 2 - 3 months after CMR meeting, or just after discovery
deadline]

All Parties Consent to Proceed Before Magistrate Judge                   Yes____ No __X__
                                                                         Likely to Agree in Future


I.     Meeting of Parties in Person

       Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), a meeting was held on January 28,

2020, (check one) (X) by telephone (or) (___) at _____, located at __________ and was

attended by:

                                                 2
       Case 1:19-cv-00226-AW-GRJ Document 9 Filed 02/06/20 Page 3 of 10



       Name                                          Counsel for (if applicable)

       Andrew R. Frisch                              Plaintiff

       Heather Meglino, Esq.                         Defendant

II.    Pre-Discovery Initial Disclosures of Core Information

       Fed.R.Civ.P. 26(a)(1)(A) - (D) Disclosures

       Fed.R.Civ.P. 26, as amended effective December 1, 2000, provides that these disclosures

are mandatory in Track Two and Track Three cases, except as stipulated by the parties or

otherwise ordered by the Court (the amendment to Rule 26 supersedes Middle District of Florida

Local Rule 3.05, to the extent that Rule 3.05 opts out of the mandatory discovery requirements):

       The parties ____ have exchanged X agree to exchange (check one)

       information described in Fed.R.Civ.P. 26(a)(1)(A) - (D)

       by February 27, 2020.

       Below is a description of information disclosed or scheduled for disclosure, including

electronically stored information as further discussed in Section III below.

       The Parties agree to exchange all information required by Fed. R. Civ. P. 26(a).

III.   Electronic Discovery

       The parties have discussed issues relating to disclosure or discovery of electronically

stored information (“ESI”), including Pre-Discovery Initial Disclosures of Core Information in

Section II above, and agree that (check one):

       __X___ no party anticipates the disclosure or discovery of ESI in this case at this time;

       ____ one or more of the parties anticipate the disclosure or discovery of ESI in this case.




                                                 3
       Case 1:19-cv-00226-AW-GRJ Document 9 Filed 02/06/20 Page 4 of 10



       If disclosure or discovery of ESI is sought by any party from another party, then the

following issues shall be discussed:1

       A.       The form or forms in which ESI should be produced.

       _______________________________________________________________

       B.       Nature and extent of the contemplated ESI disclosure and discovery,

including specification of the topics for such discovery and the time period for which

discovery will be sought.

       ____________________________________________________________________

       C.       Whether the production of metadata is sought for any type of ESI, and if so,

what types of metadata.

       _____________________________________________________________________

       D.       The various sources of ESI within a party’s control that should be searched

for ESI, and whether either party has relevant ESI that it contends is not reasonably

accessible under Rule 26(b)(2)(B), and if so, the estimated burden or costs of retrieving and

reviewing that information.

       _____________________________________________________________________

       E.       The characteristics of the party’s information systems that may contain

relevant ESI, including, where appropriate, the identity of individuals with special

knowledge of a party’s computer systems.

       _____________________________________________________________________

       F.       Any issues relating to preservation of discoverable ESI.

       _______________________________________________________________



1
/ See Generally: Rules Advisory Committee Notes to the 2006 Amendments to Rule 26(f) and Rule 16.

                                                      4
       Case 1:19-cv-00226-AW-GRJ Document 9 Filed 02/06/20 Page 5 of 10



       G.      Assertions of privilege or of protection as trial-preparation materials,

including whether the parties can facilitate discovery by agreeing on procedures and, if

appropriate, an Order under Federal Rules of Evidence Rule 502. If the parties agree that

a protective order is needed, they shall attach a copy of the proposed order to the Case

Management Report. The parties should attempt to agree on protocols that minimize the

risk of waiver. Any protective order shall comply with Local Rule 1.09 and Section IV.F.

below on Confidentiality Agreements.

       ____________________________________________________

       H.      Whether the discovery of ESI should be conducted in phases, limited, or

focused upon particular issues.

       ___________________________________________

       Please state if there are any areas of disagreement on these issues and, if so, summarize

the parties’ positions on each:

       Not at this time.

       If there are disputed issues specified above, or elsewhere in this report, then (check one):

       ___ one or more of the parties requests that a preliminary pre-trial conference under Rule

16 be scheduled to discuss these issues and explore possible resolutions. Although this will be a

non-evidentiary hearing, if technical ESI issues are to be addressed, the parties are encouraged to

have their information technology experts with them at the hearing.

       If a preliminary pre-trial conference is requested, a motion shall also be filed pursuant to

Rule 16(a), Fed.R.Civ.P.

       ___ all parties agree that a hearing is not needed at this time because they expect to be

able to promptly resolve these disputes without assistance of the Court.



                                                 5
       Case 1:19-cv-00226-AW-GRJ Document 9 Filed 02/06/20 Page 6 of 10



IV.    Agreed Discovery Plan for Plaintiffs and Defendants

       A.      Certificate of Interested Persons and Corporate Disclosure Statement —

       This Court has previously ordered each party, governmental party, intervenor, nonparty

movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate

Disclosure Statement using a mandatory form. No party may seek discovery from any source

before filing and serving a Certificate of Interested Persons and Corporate Disclosure Statement.

A motion, memorandum, response, or other paper — including emergency motion — is subject

to being denied or stricken unless the filing party has previously filed and served its Certificate

of Interested Persons and Corporate Disclosure Statement. Any party who has not already filed

and served the required certificate is required to do so immediately.

       Every party that has appeared in this action to date has filed and served a Certificate of

Interested Persons and Corporate Disclosure Statement, which remains current:

__X__Yes


_____ No                         Amended Certificate will be filed by ________________

                                 (party) on or before ______________________ (date).



       B.      Discovery Not Filed —

       The parties shall not file discovery materials with the Clerk except as provided in Local

Rule 3.03. The Court encourages the exchange of discovery requests on diskette. See Local Rule

3.03 (f). The parties further agree as follows:

       No further agreement.




                                                  6
       Case 1:19-cv-00226-AW-GRJ Document 9 Filed 02/06/20 Page 7 of 10



       C.      Limits on Discovery —

       Absent leave of Court, the parties may take no more than ten depositions per side (not per

party). Fed.R.Civ.P. 30(a)(2)(A); Fed.R.Civ.P. 31(a)(2)(A); Local Rule 3.02(b). Absent leave of

Court, the parties may serve no more than twenty-five interrogatories, including subparts.

Fed.R.Civ.P. 33(a); Local Rule 3.03(a). Absent leave of Court or stipulation of the parties each

deposition is limited to one day of seven hours. Fed.R.Civ.P. 30(d)(2). The parties may agree by

stipulation on other limits on discovery. The Court will consider the parties’ agreed dates,

deadlines, and other limits in entering the scheduling order. Fed.R.Civ.P. 29. In addition to the

deadlines in the above table, the parties have agreed to further limit discovery as follows:

               1.      Depositions:
                       As permitted by the Federal Rules of Civil Procedure and the Local
                       Rules.

               2.      Interrogatories:
                       As permitted by the Federal Rules of Civil Procedure and the Local
                       Rules.

               3.      Document Requests:
                       As permitted by the Federal Rules of Civil Procedure and the Local
                       Rules.

               4.      Requests to Admit:
                       As permitted by the Federal Rules of Civil Procedure and the Local
                       Rules.

               5.      Supplementation of Discovery:
                       As permitted by the Federal Rules of Civil Procedure and the Local
                       Rules.

       D.      Discovery Deadline —

       Each party shall timely serve discovery requests so that the rules allow for a response

prior to the discovery deadline. The Court may deny as untimely all motions to compel filed after




                                                 7
       Case 1:19-cv-00226-AW-GRJ Document 9 Filed 02/06/20 Page 8 of 10



the discovery deadline. In addition, the parties agree as follows: No further agreements by the

parties other than as stated in the Federal Rules of Civil Procedure and Local Rules.

       E.        Disclosure of Expert Testimony —

       On or before the dates set forth in the above table for the disclosure of expert reports, the

parties agree to fully comply with Fed.R.Civ.P. 26(a)(2) and 26(e). Expert testimony on direct

examination at trial will be limited to the opinions, basis, reasons, data, and other information

disclosed in the written expert report disclosed pursuant to this order. Failure to disclose such

information may result in the exclusion of all or part of the testimony of the expert witness. The

parties agree on the following additional matters pertaining to the disclosure of expert testimony:

No further agreements by the parties other than as stated in the Federal Rules of Civil

Procedure and Local Rules.

       F.        Confidentiality Agreements —

       Whether documents filed in a case may be filed under seal is a separate issue from

whether the parties may agree that produced documents are confidential. The Court is a public

forum, and disfavors motions to file under seal. The Court will permit the parties to file

documents under seal only upon a finding of extraordinary circumstances and particularized

need. See Brown v. Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v.

American Motors Corp., 759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document

under seal must file a motion to file under seal requesting such Court action, together with a

memorandum of law in support. The motion, whether granted or denied, will remain in the

public record.

       The parties may reach their own agreement regarding the designation of materials as

“confidential.” There is no need for the Court to endorse the confidentiality agreement. The



                                                8
       Case 1:19-cv-00226-AW-GRJ Document 9 Filed 02/06/20 Page 9 of 10



Court discourages unnecessary stipulated motions for a protective order. The Court will enforce

appropriate stipulated and signed confidentiality agreements. See Local Rule 4.15. Each

confidentiality agreement or order shall provide, or shall be deemed to provide, that “no party

shall file a document under seal without first having obtained an order granting leave to file

under seal on a showing of particularized need.” With respect to confidentiality agreements, the

parties agree as follows:

       The parties agree to execute a Stipulated Confidentiality Agreement with mutually

agreeable terms prior to producing any confidential documents during discovery.

       G.       Other Matters Regarding Discovery —

       Discovery requests and responses may be served by electronic mail.

V.     Settlement and Alternative Dispute Resolution.

       A.       Settlement —

       The parties agree that settlement is

_____ likely    __X___ unlikely        (check one)

       The parties request a settlement conference before a United States Magistrate Judge.

_____ yes       __ X ___ no    _____ likely to request in future

       B.       Arbitration —

       The Local Rules no longer designate cases for automatic arbitration, but the parties may

elect arbitration in any case. Do the parties agree to arbitrate?

_____ yes       __X__ no       _____ likely to agree in future

_____ Binding                  _____ Non-Binding

       C.       Mediation —

       Absent arbitration or a Court order to the contrary, the parties in every case will

participate in Court-annexed mediation as detailed in Chapter Nine of the Court’s Local Rules.
                                                  9
      Case 1:19-cv-00226-AW-GRJ Document 9 Filed 02/06/20 Page 10 of 10



The parties have agreed on a mediator from the Court’s approved list of mediators as set forth in

the table above, and have agreed to the date stated in the table above as the last date for

mediation. The list of mediators is available from the Clerk, and is posted on the Court’s web site

at http://www.flmd.uscourts.gov.

       D.      Other Alternative Dispute Resolution —

       The parties intend to pursue the following other methods of alternative dispute resolution:

       None at this time.

DATED this 6th day of February, 2020.


Respectfully submitted,                              Respectfully submitted,


 MORGAN & MORGAN, P.A.                               /s/ Heather M. Meglino, Esq.
                                                     Heather M. Meglino
 /s/ Andrew R. Frisch, Esq.                          Fla. Bar No.: 091857
 Andrew R. Frisch ([#027777)                         Spire Law, LLC
 8151 Peters Road, Suite 4000                        12249 Science Dr. Suite 155
 Plantation, FL 33324                                Orlando, FL 32826
 Phone: (954) WORKERS                                Telephone: (407) 494-0135
 Fax: (954) 327-3016                                 heather@spirelawfirm.com
 afrisch@forthepeople.com                            www.spirelawfirm.com

 Attorney for Plaintiff                              Attorney for Defendant




                                                10
